WHATLEY, Judge.
Willie Williams appeals the order summarily denying his second amended petition for a writ of habeas corpus for immediate emergency release. The clerk of the circuit court has been unable to locate the petition, and neither the State nor Williams responded to our request that they supplement the record with a copy of the petition if they had one in their possession. This court cannot properly review the order being appealed without a copy of the petition that is the subject of that order. Accordingly, we reverse the order and permit Williams thirty days from the date of the mandate in this case within which to file another postconviction motion *433raising the same grounds set forth in his second amended petition.
Reversed and remanded.
ALTENBERND, C.J., and STRINGER, J., concur.